Citation Nr: 1111236	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, and depressive disorder.  

2.  Entitlement to service connection for substance abuse, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a psychiatric disorder and substance abuse.  The Veteran testified before the Board in August 2008.  The Board remanded these claims for additional development in June 2009.    


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorders first manifested after his separation from service and are unrelated to his service or to any incident therein.  

2.  The Veteran's substance abuse was a result of his own willful misconduct and was not a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran's current acquired psychiatric disorders were not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  Service connection for substance abuse is barred as a matter of law.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service connection may also be established for certain chronic diseases, including psychoses, which are manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3). 

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.

The Veteran, in written statements and testimony before the Board, claims that he suffers from an acquired psychiatric disorder that was caused during his period of active service.  Regarding PTSD, he specifically asserts that during his period of service in Vietnam, he witnessed a mother and child killed along with other people in a village.  He also reports that he participated in a firefight while in Da Nang after being in the country for three weeks.

The record shows that in August 2009, VA made a formal finding of a lack of sufficient information to corroborate the Veteran's claimed in-service stressors through the United States Army & Joint Services Records Research Center (JSRRC).  Thereafter, in August 2010, with regards to the Veteran's stressor of participating in a firefight in Vietnam, a Decision Review Officer noted that the Veteran had service with Company C, 169th Battalion, while in Vietnam and that a November 1971 Letter of Appreciation from the Veteran's commanding officer indicated that he had been part of an effective guard force during increased enemy activity of 30 days.  Additionally, the JSRRC reported that from May 1971 to October 1971, Company C was subjected to infrequent enemy probes at the Long Nga river site that were repulsed by artillery fire.    

Resolving reasonable doubt in favor of the Veteran, the Board finds that the above evidence, submitted after the August 2009 formal finding of a lack of information to corroborate the Veteran's claimed in-service stressors, is sufficient to corroborate his claimed stressor of participating in a firefight while in Vietnam.  In any event, in light of the aforementioned regulatory changes, which followed the issuance of the RO's October 2007 supplemental statement of the case, it is no longer necessary for the Veteran's reported stressors to be independently verified through JSRRC.  Therefore, with respect to the Veteran's claimed PTSD, the basis on which the claim was previously denied is no longer valid and the Board must consider whether service connection is warranted under the revised regulations.  38 C.F.R. § 3.304(f) (2010). 

The Veteran's service personnel records show that he served in Vietnam from July 1971 to January 1972.  He was awarded the Vietnam Service Medal.  While cognizant that the Veteran did not receive decorations indicative of combat service, the Board observes that under the new regulatory changes, his lay statements alone may establish the occurrence of a claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2010). 

The Veteran has reported stressors that are consistent with the places, types, and circumstances of his service in Vietnam in claiming to have participated in a firefight during his service in Da Nang.  Accordingly, the remaining questions are whether any of his reported stressors is related to his fear of hostile military or terrorist activity, and if so, whether such a stressor is adequate to support a diagnosis of PTSD and whether the Veteran's particular psychiatric symptoms are related to that stressor.  38 C.F.R. § 3.304(f)(3) (2010). 

Service medical records are negative for any complaints or treatment for any acquired psychiatric disorders.  On separation examination in January 1972, the Veteran made no psychiatric complaints, and he was found to have no psychiatric abnormalities.  

Post-service VA and private medical records dated from September 2002 to August 2006 show that the Veteran was variously diagnosed and treated for schizoaffective disorder with suicidal ideation and hallucinations, psychotic disorder, major depressive disorder, panic disorder without agoraphobia, bipolar disorder with psychotic features, PTSD, rule out Korsakoff's psychosis, rule out schizophrenia, paranoid type, rule out delusional disorder, and rule out extrapyramidal symptoms.  At no time did any treating provider relate any of these psychiatric disorders to the Veteran's period of active service.  

In an October 2003 lay statement, one of the Veteran's former employers reported that the Veteran had worked for him for many years.  The employer stated that beginning in October 2002, the Veteran worked for a couple of weeks before having to miss work for quite a few weeks while he was hospitalized.  The former employer asserted that comparing the Veteran's current work quality to his previous work quality, he had noticed that although the Veteran was still a good worker, he was definitely having problems staying focused and remaining on task.  He also noted that the Veteran seemed nervous and on edge.  

The Veteran and his wife testified before the Board at an August 2008 travel board hearing.  Testimony revealed that the Veteran was assigned to Company C, 169th Engineer Battalion, during his period of service in Vietnam.  The Veteran testified that he served in the Mekong Delta, Bien Hoa, and Da Nang.  He reported that two or three weeks after he arrived in Vietnam, a guard station outside their compound was getting fired on.  The Veteran stated that he was ordered to grab the guard to safety, which he did while exchanging fire with the enemy.  The Veteran also described another incident where a helicopter mortared the cafeteria while he and his unit were sitting inside and eating.  The Veteran further maintained that he had been outgoing and in good health prior to service and had not been nervous.  He testified that since discharge from service, he had experienced panic attacks where he became short of breath and low in energy.  He reported suffering from nightmares after service about all the enemy firing and stated that he would always look up in the sky for mortars or enemy planes.  He maintained that he could not concentrate and had frequent mood swings as well as problems with memory loss.  The Veteran's wife testified that she had been married to the Veteran for almost 13 years and that he had always been paranoid since she had married him.  She reported that he had been hospitalized in September 2003.  She stated that the Veteran had been getting increasingly nervous over the past 10 years.  She testified that he was always checking the locks on the doors of their house and that he once fainted when he heard the loud sound of a door slamming.  

On VA examination in October 2010, the Veteran complained of suffering from depressed mood, anxiety, lacking interest in usually enjoyed activities, appetite disturbance, being easily irritable and frustrated, and hearing voices at times.  He reported that his current psychotropic medication decreased the frequency of the voices he heard.  He also described what appeared to be obsessive behaviors, including more frequent than normal handwashing and feeling compelled to pick up trash that was not his own.  He felt that it was difficult for him to be around other people for extended periods of time due to his chronic irritability and low frustration tolerance.  He stated that he had a good relationship with his wife and that she was usually the only person with whom he socialized.  He reported doing nothing in his free time other than odd jobs around the house and being bored quite often around the house.  Examination revealed a disheveled but clean appearance.  The Veteran was restless, friendly, and cooperative with anxious mood and flat affect.  His speech, thought process, and thought content were unremarkable.  He was easily distracted.  He was found to have partial insight, intact judgment, and fair impulse control.  He had sleep impairment, persistent auditory hallucinations, inappropriate behavior, obsessive/ritualistic behaviors, and memory impairment.  There was no evidence of panic attacks or suicidal or homicidal ideation.  

The Veteran vaguely reported another stressor from his time in Vietnam.  He stated that he was given orders to fire on moving objects at night that were perceived as being a possible threat and that he was at times unsure what he was shooting at.  He indicated that the Vietnamese often buried their dead at night and maintained that he was unsure if he had wounded or killed any Vietnamese as a result of his actions.  He asserted that he sometimes thought about this and had dreams about this on an average of two to three times per month.  He denied being particularly disturbed by the dreams and did not describe the dreams as interfering with his daily functioning in any specific manner.  The examiner was skeptical with the Veteran's report of the stressor because he was vague with his report, and his description of his behavior seemed unusual.  It was unclear whether the Veteran was reporting an actual experience that he had or if he was having difficulty describing it in a comprehensible manner.  

The October 2010 examiner found that although the Veteran had persistent symptoms of increased arousal, he did not meet the DSM-IV criteria for PTSD.  He instead diagnosed the Veteran with schizoaffective disorder, anxiety disorder, not otherwise specified, and alcohol dependence in sustained partial remission.  The examiner explained that the diagnosis of schizoaffective disorder captured the Veteran's mood symptoms and his psychotic symptoms of auditory hallucinations.  Regarding the anxiety disorder diagnosis, the examiner reasoned that the Veteran had some anxiety related to his obsessive behaviors of picking up trash and more frequent than normal handwashing.  There was not enough information to determine whether the Veteran met the criteria for obsessive compulsive disorder, so the examiner provided an anxiety disorder diagnosis instead.  The examiner found that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner also opined that the Veteran's schizoaffective disorder and anxiety disorder were not related to stressors that he experienced while serving in the military.  The examiner explained that although the Veteran reported occasionally thinking or dreaming about military stressors, that did not appear to have a direct and sustained connection to his current symptoms and difficulty with social functioning.  Therefore, the examiner concluded that the Veteran's current mental health symptoms were not related to his in-service stressors.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the October 2010 medical opinion finding that the Veteran did not have a DSM-IV diagnosis of PTSD and that his schizoaffective and anxiety disorders are not related to the Veteran's service is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran and his claims file and the adequate rationales provided for the opinion.  In addition, there are no contrary competent medical opinions of record regarding the etiology of the acquired psychiatric disorders.  

With respect to whether service connection is warranted for PTSD, the Board finds that it is not.  The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The weight of the evidence shows that the Veteran does not meet the DSM-IV criteria for PTSD.  Absent evidence demonstrating the presence of a current disability, service connection for PTSD must be denied.  The competent medical evidence of record that demonstrates that the Veteran does not have a diagnosis of PTSD that meets the DSM-IV criteria.  Because no PTSD compliant with DSM-IV criteria has been diagnosed in this case, the Board finds that service connection for PTSD is not warranted.

Regarding whether service connection is warranted for an acquired psychiatric disorder other than PTSD, the Board finds that it is not.  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the evidence is against a finding of a direct nexus between military service and the Veteran's current acquired psychiatric disorders other than PTSD.  In addition, no psychosis is shown to have manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection for an acquired psychiatric disorder is not warranted.

The Veteran and his wife contend that his current acquired psychiatric disorders are related to his active service.  However, as laypersons, they are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his wife can testify to that which they are competent to observe, such as nervousness, but they are not competent to provide a medical diagnosis for any acquired psychiatric disorder or to relate any acquired psychiatric disorder medically to his service.

The Veteran contends that the evidence shows continuity of symptoms after discharge and supports his claim for service connection.  However, the first post-service medical evidence of an acquired psychiatric disorder is in September 2002, approximately 30 years after his separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's acquired psychiatric disorders developed in service.  Therefore, the Board concludes that the acquired psychiatric disorders were not incurred in or aggravated by service, and did not manifest to compensable degrees within one year following separation from service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Substance Abuse 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2002). 

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs or the intentional use of prescription or non-prescription drugs (including prescription drugs that are illegally or illicitly obtained) for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010). 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010). 

Under 38 U.S.C.A. § 105(a), as amended by § 8052(a) of the Omnibus Budget Reconciliation Act of 1990, a grant of direct service connection is prohibited for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service-connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection for those disabilities, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Service medical records are negative for any incidents of substance abuse.  Post-service VA and private medical records dated from September 2002 to August 2006 indicate that the Veteran received intermittent treatment for alcohol dependence, nicotine dependence, and marijuana abuse.  At an October 2010 VA examination, the Veteran was diagnosed with alcohol dependence in sustained partial remission.  The Veteran testified at his August 2008 travel board hearing before the Board that he had not used alcohol or drugs prior to service but that he began using alcohol and drugs after separation from service.  

A Veteran may be service-connected for a disability resulting from drug abuse where that abuse is secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, the Veteran contends that his substance abuse, to include alcoholism, is secondary to his acquired psychiatric disorders.  However, in the Board's decision herein, service connection for an acquired psychiatric disorder has been denied.  Therefore, consideration of a claim for service connection for substance abuse that is secondary to a service-connected disability is not warranted because the Veteran's acquired psychiatric disorders are not service-connected disabilities.  

The Board finds that service connection for substance abuse is in this case barred as a matter of law, as the Veteran's drug abuse amounts to willful misconduct.  38 C.F.R. §§ 3.301(c) (2010).  While the isolated and infrequent use of drugs by itself will not be considered willful misconduct, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).  The Veteran's service medical records are negative for any episodes of substance abuse.  However, his post-service medical records show that he was treated on multiple occasions for alcohol and drug abuse.  Accordingly, his drug use cannot be found to be isolated or infrequent.  As the Veteran's post-service drug use amounts to willful misconduct, service connection for any disability resulting therefrom is barred by law.  Therefore, service connection cannot be granted for the resulting disability incurred from substance abuse, including alcoholism. 

In sum, the Board finds that the facts in this case preclude the granting of benefits for disabilities which result from the Veteran's abuse of drugs and alcohol, regardless of whether such abuse originated in service.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003, December 2003, and May 2006; a rating decision in March 2004; a statement of the case in December 2005; and a supplemental statement of the case in October 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, and depressive disorder, is denied.  

Service connection for substance abuse, to include alcoholism, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


